..   599



    OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                     AUSTIN




Honorable hanoia     H. fienahaw
Sts te Librarian
Austin, Texas
Dear Sir:                          Opinion No. O-7132




          Your rsquest r
raoeived and considered
reads as follows:
                                          torlaal~   com-
                                           o *discontinue
                                           ich microrilm




      five to thirty-five   years    and become unusufrble
      and irmplaoeable.
Honorable   Franois   8. HenshaW, Page 2


           “3. Microfilm saves more than nlnetg
     percept storage apaoe and is easily and fnex-
     pensively maintained and used -- bound newa-
     papers require large areas for storage and
     are e~~peneive to maintain and ditfioultto  use.

            “4.   :.fiororilming    is lea8 expensive,     oon-
     sidering total       coats,   than binding.
           “In other words, mlorofilming and binding
     are essentially  the same in purpose -- preser-
     vation of valuable material -- but mlarofihing
     is the uore desirable process.
            Tunds to oarry out the authorizstlon
     should some fro@ either or both of the two
     f ollowlng socounts :
           -1.   Our aocount titled   fBd.nding,repairs,
     preparation   for binding’.    Beside payment for
     actual binding, this fund has been and ia being
     used for    payment of salary of a book repairer
     who also prepares newspapers for binding.
            “2.   Our account titled  ‘Gathering his-
     torioal    data’.  Besides payment ror historlaal
     material inoluding nlcrofilm,     this fund has
     been and is being use& to purohase equipment
     neceaeaaary to uae said miorotilm.
            “Would It be permissible to use either           or
     ‘both of the above funds for the following
      purposes :
           “1.   Furchase or miOr0rih   oopies       0P news-
     pa,pers from publishers  now microfilming        their
     own lssuaa.
            “2.   Purohase’ of equ.ipment neoessary to
     nlaror.1l.m newspapers not now filmed by their
     pub.llshers.
            “3.   Salary     of an operator   to do suoh
     tiltnlng.
F&norable Pranals           II. Henehaw, Peg    3




           84ror0we oaq anhwer your epsairla queetlone,
It 1s neceasery firet. tc ooneider tha authcrity       of the
Teres Library eEd HlatcXifM     bumiaeloo. 'ha Com$asfon
Is oreated and its    owdrs rnd dutlre  dCi.wd     b   Title
89 of the Statutes P  Actloles   54% - 5U6,    ina.  r The
purpose df tha Couualssion Is stntrd la Art&lo 5435. to
be to Vcntrol    end ad~~ialotsr the State Library, adopt
end rnfcroe roaeonabls rulss end reffulatione      govnrning
its adninintratlon and control, . . . pruaarve, olaas-
ify and ,publish the ~mmtm~ript arohivsa and such other
;latters     a8 it   may desn prop8r." ;Irtlals       5440 author-
lzss the Ucmisalon Co sleet a State Librarian,        whom
dutlss are defined by ArtLots $Ul.        Those duties,
aacordiJi&  to the statut*, are 60 be exesoined *under
the direatlon    ot said &l?adsaiOA1'~. &I addition to the
entsxerebad d!tlss,   he la rrqulrsd to parfom     *mbh
other dn.ties 45 add Commission     tray aeoign hlmwr   ;Seo-
tlcxi 3 of this statute &mvldsfi ins part as follcwrst
                "3. EM shall endeavor to oolleat all
       msmscript     rsoords'ralati?lgto @ha history
       or.   Textw. . . . He shall andsavor to COP-
       pleta the tilea         of the early    Texas ,newi3-
       paperst~~h;~tsta            Library;
       OaUSB             nt$+the ourrent 4nd
                                          flies-P 0 not
       hss     I&n    ten    or
                           the leadl.7e. ztewegap%rs or the
       State and the current     files of not lass than
       four lending nmapapem of other atetee,            and
       of aa many county pepers, grofesslonal         journals,
       denominational papers, e6riaultural.       papas,
       trade jcurrmle and other gubliaetlons        of thle
       Stete a5 my seaa neoosoary to preaerva in
       the ::tattJ ~Llbrarp ,on accurate record of t&a
       history ~of Texas.** (Sphaais       ouru).

              It is ths optnion of this EaFRrtnent that tha
words %IUD~ to be bound” rneen “bind&q,* in the aonven-
tions1 SsRno, snd will not p3mit the eubot:tution      or
alorofltalng.      Seation 3 of Artlole 5Ul was enscted in
Honorable   Franois   H. Iienshaw, Page 4


1909 (Aots 1909, p. 122, Ch. 70) and the words used
muat.be given the meaning as then used an8 understood.
bdi0r0rilmin~ ia a prooess of most reoent origin      and
obviously oould not have besn oontemplated by the
Legislature   at the time of enaotlng this seotion.
Furthermore, the Commission, sin06 the time of enaot-
msnt, has oonstrued this provision     to ,mean binding
in book Sorm, and under the familiar rule of' law,
long-oontinued   contemporaneous and practioal    lnter-
pretatlon   of a statute by the offloers    oharged with
its adminletration    will be given great weight in da-
tsrminincJ the meaning of a statute.     2 Horack's
Sutherland Statutory Construotion 512, Sea, 5103.
           This opinion is strengthsned by the faot
that the Legielature    has oonsidared legislation     neoes-
sary~ to permit microfilming   as a substitute     for the
maintananoa of the originals     of oartaln reoords of
the State Highway Department.       (Acts 3.945, p. 57, Ch.39)

            For ths reasons stated, it is our opinion
that ths Commission has ex&eded its rule-making power
in direotine, the disoontinuanoa   of "binding" of the
nswspapers required by Article    5441 to be kept and
bound. The rule-making power does not include the
making of rules In direot contravention     of a statute.
          It is our further opinion thst neither your
account entitled nBinding,,repairs,    preparation   for
binding" nor the one entitled    "Gathering hlstorioal
data" oan be used ror any of the purposes Inquired
about.
                                       Yours vsry' truly




                                            Assiatent

AL&films